DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         Receipt of Applicant’s Amendment filed on 01/06/2022 is acknowledged.  The amendment includes the amending of claims 1, 4, 7, 10, 13, and 16, and the cancellation of claims 3, 9, and 15.
Claim Rejections - 35 USC § 112
3.	The rejections raised in the Office Action mailed on 11/17/2021 have been overcome by applicant’s amendment received on 01/06/2022.
Allowable Subject Matter
4.	Claims 1-2, 4-8, 10-14, and 16-18 are allowed and renumbered as claims 1-15.
Reasons for Allowance
5.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of a communication interface configured to receive an organization encoding for one or more separate organizations making previous search queries into the multi-tenant database, a memory storing parameters of a neural network and a plurality of processor-executable instructions, wherein the organization encoding is based on the previous search queries, and wherein a total number of previous search queries made by each organization orders the organization encoding, and one or more processors executing the plurality of processor-executable instructions to:  generate a vector matrix from the organization encoding to embed organization specificities for training a model of the neural network, and by using the vector matrix, train the model of the neural network for predicting results in response to a present search query into the multi-tenant database, as recited in independent claims 1, 7, and 13.
Specifically, although the prior art (See Ghafourifar, Liang, and Coll) collectively teach the training of neural networks to process tenant queries via the use of vector matrices of organizational embeddings, the detailed language towards the ordering of organizational embeddings via the total number of previous queries by each organization is not found in the prior art in conjunction with the rest of the limitations of the independent claims. 
The dependent claims 2, 4-6, 8, 10-12, 14, and 16-18 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2017/0097964 issued to Sorrentino et al. on 06 April 2017.  The subject matter disclosed therein is pertinent to that of claims 1-2, 4-8, 10-14, and 16-18 (e.g., methods to use trained neural networks to handle tenant queries).
U.S. PGPUB 2018/0101537 issued to Govindarajan et al. on 12 April 2018.  The subject matter disclosed therein is pertinent to that of claims 1-2, 4-8, 10-14, and 16-18 (e.g., methods to use trained neural networks to handle tenant queries).
U.S. PGPUB 2018/0300621 issued to Shah et al. on 18 October 2018.  The subject matter disclosed therein is pertinent to that of claims 1-2, 4-8, 10-14, and 16-18 (e.g., methods to use trained neural networks to handle tenant queries).
Kulkarni on 04 July 2019.  The subject matter disclosed therein is pertinent to that of claims 1-2, 4-8, 10-14, and 16-18 (e.g., methods to use trained neural networks to handle tenant queries).
U.S. Patent 9,424,336 issued to Fuchs et al. on 23 August 2016.  The subject matter disclosed therein is pertinent to that of claims 1-2, 4-8, 10-14, and 16-18 (e.g., methods to use trained neural networks to handle tenant queries).
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

January 07, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168